DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered. 
Response to Amendment
Applicant’s amendments dated 02/07/2022 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oberst (US 8,910,419 B1) in view of Snelten (US 9,718,605 B2), Spiro (US 2018/0317410 A1) and Zobel (US 5937575 A).
Regarding claim 1, Oberst teaches a plant cultivating apparatus (Figs 1-3) comprising: 
a body (Fig 2 Item 17- industrial growing chamber) configured to have a cultivation chamber therein; 
a cultivation bed (Fig 3 Item 1- tray) configured to be disposed on an inner side of the cultivation chamber, to be provided to be movable relative to the body (Col. 2 Lines 48-50), and to have a storage space for storing nutrient solution therein (Col. 3 Lines 2-7); 
a nutrient storage (Fig 2 Item 63- water storage tank, Col. 11 Lines 19-23) configured to store the nutrient solution supplied to the cultivation bed; 
a pipe (Fig 2 Item 35- piping system) configured to supply the nutrient solution stored in the nutrient storage to the storage space of the cultivation bed; 
and a controller (Fig 2 Item 37- controller) configured to receive a signal and to adjust whether the nutrient solution is supplied to the cultivation bed.
However, Oberst is silent as to:
 a bed checker configured to be disposed on an inner surface of a body defining one surface of the cultivation chamber and to detect a movement of the cultivation bed; 
a level checker configured to be disposed on an inner surface of a body defining one surface of the cultivation chamber and to detect a level of the nutrient solution received in the cultivation bed; 
wherein the cultivation bed includes a signal connector that is disposed on a first surface of the cultivation bed corresponding to the bed checker and the level checker and that is selectively connected to the bed checker and the level checker according to whether the cultivation bed is moved in a rear and front direction, wherein the signal connector includes:
a first signal connector connecting a first end and a second end of the bed checker,
a first level check end disposed at a first height of the storage space,
a second signal connector connecting the first level check end and a first end of the level checker, and
a second level check end that is disposed at a second height of the storage space and that connects to a second end of the level check end,
wherein the first level check end is disposed above the second level check end,
and wherein the controller is configured to, based on the nutrient solution stored in the storage space contacting the level check end, block supply of the nutrient solution to the cultivation bed.
Snelten teaches within the same field of endeavor and reasonably pertinent to the invention a container for containing a living organism (single figure) comprising:
 a bed checker (Item 40- docking means/ connector, Item 140- complementary connector) configured to be disposed on an inner surface of a body defining one surface of the cultivation chamber and to detect whether the cultivation bed is moved in a rear and front direction (Col. 7 Lines 9-53, Note: the docking means and connector as taught by Snelten connects a plurality of sensors to a controller in order to activate/deactivate a variety of systems. When the connection of the docking means is severed by removing the container (10), the function of the different systems are also severed in the same function as the instant application); wherein the cultivation bed includes a signal connector (Col. 7 Lines 54-59) that is disposed on one surface of the cultivation bed corresponding to the bed checker (Item 40- docking means/ connector). Furthermore, Snelten teaches a plurality of sensors in connection and communication with a controller through the docking means capable of sending a wide variety of information for adjusting the environment of the container (Col. 5 Lines 43-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Oberst’s growing chamber with the further teachings of Snelten’s docking means in order to conserve resources (i.e. water, nutrients, power) by only providing to trays that are docked with the growing chamber.
Spiro teaches within the same field of endeavor and reasonably pertinent to the invention an automated vertical plant cultivation system (Figs 1a-11d) comprising:
 a level checker (Fig 1a Item 45- fluid sensor) configured to be disposed on an inner surface of a body (Fig 1a Item 3- magazine) defining one surface of the cultivation chamber and to detect a level of the nutrient solution received in the cultivation bed ([0065]);
wherein the controller is configured to, based on the nutrient solution stored in the storage space contacting the level check end, block supply of the nutrient solution to the cultivation bed ([0079] “ Fluid flow into the magazine stops by input from the moisture/fluid sensor (45) once the fluid level reaches a pre-set point.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Oberst’s growing chamber with the further teachings of Spiro’s fluid sensors in order to save costs by controlling the amount of fluid used in the system.
Zobel teaches within the same field of endeavor and reasonably pertinent to the invention an aeroponic growth system with nutrient fog stabilization (Fig 1) comprising:
 a first level check end and a second level check end (Fig 1 Items 85, 86, 87- first, second, and third solution monitors);
wherein the first level check end is disposed above the second level check end (Fig 1 Items 85, 86, 87- first, second, and third solution monitors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Oberst’s growing chamber with the further teachings of Zobel’s plurality of level checkers in order to measure the fluid level at a variety of different locations, providing even more control over the amount of fluid in the system.
Regarding claim 2, modified Oberst teaches all of the abovementioned claim 1 and further teaches wherein the signal connector is connected to the bed checker and the level checker based on the cultivation bed being drawn into the body (Snelten- Col. 7 Lines 54-59), and wherein the signal connector is not connected to the bed checker and the level checker based on the cultivation bed being drawn out of the body (Snelten- Col. 7 Lines 54-59). As noted in claim 1 above, when the connection between the connector and controller is severed, the functions provided from the docking station (100) to the container (10) are also severed in the same manner as the instant application. 
Regarding claim 3, modified Oberst teaches all of the abovementioned claim 2 and further teaches wherein the signal connector is in contact with the bed checker and the level checker (Snelten- Col. 7 Lines 54-59).
Regarding claim 4, modified Oberst teaches all of the abovementioned claim 2 and further teaches wherein the bed checker includes: a first signal outputter (Snelten- Item 140 complementary connector) which outputs a signal transmitted from the controller (Snelten- Item 120- controller), and a first signal inputter (Snelten- Item 40- connector) which receives a signal output from the first signal outputter (Snelten- Col. 7 Lines 54-59).
Regarding claim 5, modified Oberst teaches all of the abovementioned claim 4 and further teaches wherein the first signal outputter and the first signal inputter are connected to the first signal connector and configured to transmit a signal (Snelten- Col. 7 Lines 54-59).
Regarding claim 6, modified Oberst teaches all of the abovementioned claim 2 and further teaches wherein the level checker (Spiro- Fig 1a Item 45- fluid sensor) includes: a second signal outputter which outputs a signal transmitted from the controller; and a second signal inputter which receives a signal output from the second signal outputter (Spiro- [0065]).
Regarding claim 7, modified Oberst teaches all of the abovementioned claim 6 and further teaches wherein the first level check end (Zobel- Fig 1 Items 85, 86, 87- first, second, and third solution monitors) and the second signal outputter are connected by the second signal connector, and wherein the second level check end (Zobel- Fig 1 Items 85, 86, 87- first, second, and third solution monitors) is connected to the second signal inputter (Zobel- Col. 5 Lines 38-52).
Regarding claim 9, modified Oberst teaches all of the abovementioned claim 6 and further teaches wherein a signal output from the second signal outputter is transmitted to the second signal inputter based on the nutrient solution stored in the storage space reaching the first height, and wherein a signal output from the second signal outputter is not transmitted to the second signal inputter based on the nutrient solution stored in the storage space being less the first height (Spiro- [0065], [0077]).
Regarding claim 10, modified Oberst teaches all of the abovementioned claim 9 and further teaches wherein the first level check end and the second level check end are energized with each other by the nutrient solution stored in the storage space (Spiro- [0065]). As interpreted by the examiner, the limitations of claim 10 describe the general operation of a sensor.

    PNG
    media_image1.png
    566
    629
    media_image1.png
    Greyscale
Regarding claim 11, modified Oberst teaches all of the abovementioned claim 1 and further teaches wherein the level checker (Snelten- Item 60- sensor) is disposed below the bed checker (Snelten- Item 40- connector)(Note: see image below). 
Regarding claim 12, modified Oberst teaches all of the abovementioned claim 1 and further teaches wherein the body includes: a bed pedestal (Oberst- Fig 2 Item 23- racks) which supports the cultivation bed and is disposed below the cultivation bed.
Regarding claim 13, modified Oberst teaches all of the abovementioned claim 1 and further teaches wherein the level checker is configured to, based on the movement of the cultivation bed in the rear direction being detected in the bed checker (Snelten- Col. 7 Lines 54-59), detect the level of the nutrient solution received in the cultivation bed (Snelten- Col. 5 Lines 43-58) , and wherein the level checker is configured to, based on the movement of the cultivation bed in the front direction being detected by the bed checker, not detect the level of the nutrient solution received in the cultivation bed (Snelten- Col. 5 Lines 43-58). 
Regarding claim 14, modified Oberst teaches all of the abovementioned claim 13 and further teaches a nutrient solution pump configured to suction the nutrient solution stored in the nutrient storage and discharge the nutrient solution to the pipe (Oberst- Col. 10 Lines 19-39, Col. 11 Lines 19-23).
Regarding claim 15, modified Oberst teaches all of the abovementioned claim 14 and further teaches wherein the controller is configured to supply the nutrient solution by operating the nutrient solution pump based on (i) the movement of the cultivation bed in the rear direction being detected by the bed checker (Snelten- Col. 5 Lines 43-58) and (ii) the level of the cultivation bed not reaching a high level by the level checker (Spiro- [0065]).
Regarding claim 16, modified Oberst teaches all of the abovementioned claim 15 and further teaches wherein the controller is configured to, based on the level of the cultivation bed reaching a high level by the first level checker, stop operation of the nutrient solution pump (Spiro- [0065]).
Regarding claim 18, modified Oberst teaches all of the abovementioned claim 1 and further teaches wherein the first level check end and the second level check end are opposite to each other with respect to the second signal connector (Zobel- Fig 1 Items 85, 86, 87- first, second, and third solution monitors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Oberst’s growing chamber with the further teachings of Zobel’s plurality of level check ends in order to measure the fluid level at a variety of different locations, providing even more control over the amount of fluid in the system, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oberst (US 8,910,419 B1), Snelten (US 9,718,605 B2), Spiro (US 2018/0317410 A1), and Zobel (US 5937575 A) as applied to claim 15 above, and further in view of Helene (US 20140115958 A1 cited on PTO-892 dated 11/01/2021).
Regarding claim 17, modified Oberst teaches all of the abovementioned claim 15 but is silent as to wherein the controller is configured to block the supply of the nutrient solution to the cultivation bed by stopping the operation of the pump.
Helene teaches within the same field of endeavor and reasonably pertinent to the invention a self-sustaining artificially controllable environment within a storage container wherein the controller is configured to block the supply of the nutrient solution to the cultivation bed by stopping the operation of the pump ([0081] “he controller 1102a-1102b could receive signals from a water level sensor to turn hydro pumps on or off.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  modified Oberst’s growing chamber with the further teachings of Helene’s controller operation in order to conserve resources (power, water, nutrients) by stopping the flow of fluid into the cultivation bed when not in use.
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are directed towards the controller and level checkers as taught by previously cited references Zobel and Spiro not being configured to stop the flow of solution into the storage space. These arguments have been addressed in the 103 rejection section above regarding newly amended claim limitations for claims 1, 17 and 18 dated 02/07/2022. It is well known by one of ordinary skill in the art to control the operation of a fluid pump based on a variety of sensors.
Applicant’s arguments directed towards Zobel not teaching a controller blocking fluid supply to the cultivation bed are not persuasive. Zobel was utilized to teach multiple level checking sensors. Spiro was used to teach the blocking limitation as demonstrated above in the 103 rejection section. To reiterate, Spiro teaches in paragraph 0079, “Fluid flow into the magazine stops by input from the moisture/fluid sensor (45) once the fluid level reaches a pre-set point.” 
Conclusion

    PNG
    media_image2.png
    336
    480
    media_image2.png
    Greyscale
Favorable consideration would be given to an amendment that further defines the position of the first level check end (132) disposed in the front of the cultivation bed and second level check end (134) disposed in the rear of the cultivation bed (see image below). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon is directed towards the general state of pumps, controllers, and fluid levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295. The examiner can normally be reached Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642